  Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 1 of 15 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    CYNTHIA OSTRANDER,                              Case No:

            Plaintiff,
                                                    JURY TRIAL DEMANDED
            v.

    IEC ELECTRONICS CORP., KEITH M.
    BUTLER, CHARLES P. HADEED,
    ANDREW M. LAURENCE, JEREMY R.
    NOWAK, and JEFFREY T.
    SCHLARBAUM,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Cynthia Ostrander (“Plaintiff”), by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following based upon

personal knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to

all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s

attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against IEC Electronics Corp. (“IEC Electronics” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for their

violations of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the

                                               1
  Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 2 of 15 PageID #: 2




“Exchange Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated

thereunder by the SEC, 17 C.F.R. § 240.14d-9, in connection with the proposed acquisition (the

“Proposed Transaction”) of IEC Electronics by Creation Technologies International Inc.

(“Parent”), CTI Acquisition Corp. (“Purchaser”), and Creation Technologies Inc. (collectively,

“Creation”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of IEC Electronics

common stock.




                                                  2
  Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 3 of 15 PageID #: 3




         7.    Defendant IEC Electronics provides electronic manufacturing services in the

United States. The Company is incorporated in Delaware. The Company has facilities located in

New York. The Company’s common stock trades on the NASDAQ under the ticker symbol,

“IEC.”

         8.    Defendant Keith M. Butler (“Butler”) is a director of the Company.

         9.    Defendant Charles P. Hadeed (“Hadeed”) is Chairman of the Board of the

Company.

         10.   Defendant Andrew M. Laurence (“Laurence”) is a director of the Company.

         11.   Defendant Jeremy R. Nowak (“Nowak”) is a director of the Company.

         12.   Defendant Jeffrey T. Schlarbaum (“Schlarbaum”) is President, Chief Executive

Officer, and a director of the Company.

         13.   Defendants Butler, Hadeed, Laurence, Nowak, and Schlarbaum are collectively

referred to herein as the “Individual Defendants.”

         14.   Defendants IEC Electronics and the Individual Defendants are collectively referred

to herein as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

   A. The Proposed Transaction

         15.   On August 12, 2021, IEC Electronics and Creation announced that they had entered

into a definitive agreement pursuant to which Creation would acquire all outstanding shares of

IEC Electronics for $15.35 per share in cash. The press release announcing the Proposed

Transaction states, in pertinent part:

                   IEC and Creation Technologies Sign Merger Agreement

         Purchase Price of $15.35 per Share in Cash Transaction Valued at $242.3 Million
                                         Including Debt


                                                3
Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 4 of 15 PageID #: 4




   August 12, 2021 08:00 ET | Source: IEC Electronics

   NEWARK, N.Y. and BOSTON, Aug. 12, 2021 (GLOBE NEWSWIRE) -- IEC
   Electronics Corp. (NASDAQ: IEC) (“IEC”) and Creation Technologies Inc.
   (“Creation”) today jointly announced the signing of a definitive merger agreement
   under which Creation will acquire all outstanding shares of IEC for $15.35 per
   share in cash, representing a fully diluted equity value of approximately $173.8
   million and an aggregate enterprise value of $242.3 million, based upon net debt of
   $68.6 million. The transaction has been unanimously approved by the Boards of
   Directors of both companies.

   IEC is a leading provider of high-complexity, low-to-medium volume electronic
   manufacturing services focused on high-reliability applications within the
   aerospace and defense, medical and industrial end markets. With its marquee, blue-
   chip customer base, the company has proven its ability to service the industry’s
   highest levels of quality and reliability. The merger will augment IEC’s existing
   production capabilities with access to Creation’s existing low-cost manufacturing
   facilities in Mexico.

   Creation Technologies is a global EMS supplier with a focus on medium volume,
   high-reliability customers in aerospace and defense, medical and tech industrial
   markets. Creation and IEC combined will have more than 4,000 employees in
   facilities located in the USA, Canada, Mexico and China.

   “IEC is excited about joining the Creation family. The transaction presents our
   stakeholders with immediate value while providing our customers a broader
   platform for continued growth,” said Jeffrey T. Schlarbaum, President and CEO of
   IEC.

   “A combination of IEC and Creation creates a leading medium volume, high-
   reliability electronics manufacturer with a customer service driven culture,” said
   Stephen P. DeFalco, Chairman and CEO of Creation. “Furthermore, IEC and
   Creation’s complementary geographic footprints create a premier full-service
   North American supply chain for both companies’ customers.”

   Transaction Details

   Under the terms of the merger agreement, Creation will commence a tender offer
   to acquire all of the outstanding common stock of IEC for $15.35 per share in cash.
   The purchase price represents a premium of approximately 47% to IEC’s closing
   share price on August 11, 2021, the last full trading day before today’s
   announcement. The tender offer is subject to customary closing conditions,
   including the tender of at least two-thirds of the total number of IEC’s outstanding
   shares and the expiration of the applicable waiting period under the Hart-Scott-
   Rodino Antitrust Improvements Act of 1976. Following the closing of the tender


                                           4
Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 5 of 15 PageID #: 5




   offer, a wholly-owned subsidiary of Creation will merge with and into IEC, with
   each share of IEC common stock that has not been tendered being converted into
   the right to receive the same $15.35 per share in cash offered in the tender offer.
   The transaction will be financed through a committed debt financing package
   provided by JPMorgan Chase Bank and Citizens Bank. The transaction is expected
   to close by early October 2021.

   The merger agreement provides for a “go-shop” period, during which IEC (acting
   through its financial advisor) will actively initiate, solicit, facilitate, encourage and
   evaluate alternative acquisition proposals, and potentially enter into negotiations
   with any parties that offer alternative acquisition proposals. The “go-shop” period
   is 35 days subsequent to signing of the Merger Agreement, ending September 16,
   2021. There can be no assurance that this “go-shop” process will result in a superior
   proposal. IEC does not intend to disclose developments with respect to the
   solicitation process unless and until its Board of Directors has made a decision with
   respect to any potential superior proposal.

   Upon completion of the transaction, IEC will become a privately-held company and
   shares of IEC’s common stock will no longer be listed on any public market.

   Advisors

   B. Riley Securities, Inc. is serving as exclusive financial advisor to IEC and Harter
   Secrest & Emery LLP is serving as legal counsel to IEC. Moelis & Company LLC
   is serving as exclusive financial advisor to Creation and Choate, Hall & Stewart
   LLP is serving as legal counsel to Creation.

   IEC Financial Results and Earnings Call

   In a separate press release, IEC today announced its third fiscal quarter results. Due
   to the pending acquisition by Creation, IEC will not host its earnings call previously
   scheduled for today, August 12, 2021 at 10:00 am Eastern Time.

   About IEC Electronics

   IEC Electronics is a provider of electronic manufacturing services (“EMS”) to
   advanced technology companies that produce life-saving and mission critical
   products for the medical, industrial, and aerospace and defense sectors. The
   Company specializes in delivering technical solutions for the custom manufacture
   of complex full system assemblies by providing on-site analytical testing
   laboratories, custom design and test engineering services combined with a broad
   array of manufacturing services encompassing electronics, interconnect solutions
   and precision metalworking. As a full service EMS provider, IEC holds all
   appropriate certifications for the market sectors it supports including ISO
   9001:2015, AS9100D, ISO 13485 and is Nadcap accredited. IEC Electronics is
   headquartered in Newark, NY and also has operations in Rochester, NY and


                                              5
  Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 6 of 15 PageID #: 6




       Albuquerque, NM. Additional information about IEC can be found on its web site
       at www.iec-electronics.com.

       About Creation Technologies

       Creation provides total product lifecycle solutions including turnkey design, rapid
       prototyping, manufacturing and fulfillment to its customers around the world. Since
       1991, Creation has been focused on making it easy for OEMs to ‘say yes’ to their
       customers. The company of approximately 3,100 people operates ten
       manufacturing locations, two design centers and a rapid prototyping center in the
       U.S., Canada, Mexico and China. Its OEM customers are in the Aerospace &
       Defense, Medical and Tech Industrials markets. Additional information about
       Creation can be found on its web site at www.creationtech.com.

       16.     On     August     26,    2021,    the    Company      filed    a   Schedule     14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) with the SEC in connection with the Proposed Transaction.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       17.     The Solicitation Statement, which recommends that IEC Electronics shareholders

tender their shares in connection with the Proposed Transaction, omits and/or misrepresents

material information concerning: (i) the Company’s financial projections; (ii) the financial

analyses performed by the Company’s financial advisor, B. Riley Securities, Inc. (“B. Riley”), in

connection with its fairness opinion; and (iii) potential conflicts of interest involving B. Riley.

       18.     The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Reasons for the

Recommendation; (ii) Certain Unaudited Prospective Financial Information; and (iii) Opinion of

Financial Advisor to the Special Committee.

       19.     The tender offer in connection with the Proposed Transaction is set to expire at one

minute after 11:59 p.m., Eastern Time, on September 23, 2021 (the “Expiration Date”). It is

imperative that the material information that was omitted from the Solicitation Statement be



                                                  6
  Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 7 of 15 PageID #: 7




disclosed to the Company’s shareholders prior to the Expiration Date to enable them to make an

informed decision as to whether to tender their shares. Plaintiff may seek to enjoin Defendants

from closing the tender offer or the Proposed Transaction unless and until the material

misstatements and omissions (referenced below) are remedied. In the event the Proposed

Transaction is consummated, Plaintiff may seek to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning IEC Electronics’ Financial Projections

       20.      The Solicitation Statement omits material information concerning IEC Electronics’

financial projections.

       21.      With respect to IEC Electronics’ financial projections, the Solicitation Statement

fails to disclose: (1) all line items used to calculate (i) Sales, (ii) Adjusted EBITDA, and (iii)

Capital Expenditures; and (2) a reconciliation of all non-GAAP to GAAP financial metrics.

       22.      The disclosure of this information is material because it would provide the

Company’s shareholders with a basis to project the future financial performance of the Company

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisor in support of its fairness opinion, particularly in light of the fact that

the Company used Adjusted EBITDA projections to assess Creation’s offers to acquire the

Company during the sales process.

       23.      Shareholders cannot hope to replicate management’s inside view of the future

prospects of the Company. Without such information, which is uniquely possessed by

Defendant(s) and the Company’s financial advisor, the Company’s shareholders are unable to

determine how much weight, if any, to place on the Company’s financial advisor’s fairness opinion

in determining whether to tender their shares in connection with the Proposed Transaction.

       24.      When a company discloses non-GAAP financial metrics in a Solicitation Statement

                                                 7
    Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 8 of 15 PageID #: 8




that were relied upon by its board of directors in recommending that shareholders exercise their

corporate suffrage rights in a particular manner, the company must also disclose, pursuant to SEC

Regulation G, all projections and information necessary to make the non-GAAP metrics not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial metrics disclosed or released with the

most comparable financial metrics calculated and presented in accordance with GAAP. 17 C.F.R.

§ 244.100. 1

       25.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.

             2. Material Omissions Concerning B. Riley’s Analyses

       26.      In connection with the Proposed Transaction, the Solicitation Statement omits

material information concerning analyses performed by B. Riley.

       27.      The Solicitation Statement fails to disclose the following concerning B. Riley’s

“Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions underlying the (i)

discount rates ranging from 13.0% to 15.0%, and (ii) terminal value multiples of 8.0x to 10.0x; (2)

the terminal values used; and (3) the cash flows used in the analysis.

       28.      With respect to B. Riley’s “Premiums-Paid Analysis,” the Solicitation Statement

fails to disclose the premiums paid in each transaction B. Riley observed in its analysis.

       29.      The valuation methods, underlying assumptions, and key inputs used by B. Riley

in rendering its purported fairness opinion must be fairly disclosed to the Company’s shareholders.




1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited Sept. 10, 2021).

                                                8
  Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 9 of 15 PageID #: 9




The description of B. Riley’s fairness opinion and analyses, however, fails to include key inputs

and assumptions underlying those analyses. Without the information described above, the

Company’s shareholders are unable to fully understand B. Riley’s fairness opinion and analyses,

and are thus unable to determine how much weight, if any, to place on them in determining whether

to tender their shares in connection with the Proposed Transaction. This omitted information, if

disclosed, would significantly alter the total mix of information available to the Company’s

shareholders.

             3. Material Omissions Concerning Potential Conflicts of Interest Involving B.
                Riley

       30.      The Solicitation Statement omits material information concerning potential

conflicts of interest involving B. Riley.

       31.      The Solicitation Statement fails to disclose the timing and nature of services and

the amount of compensation B. Riley received or expects to receive for providing such services to

IEC Electronics, Creation, and any and all of their affiliates within the past two years of the date

of B. Riley’s fairness opinion.

       32.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

       33.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s shareholders.




                                                 9
 Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 10 of 15 PageID #: 10




                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       34.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       35.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       36.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       37.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       38.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

       39.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.



                                                10
 Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 11 of 15 PageID #: 11




        40.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        41.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        42.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        43.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.

        44.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        45.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        46.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:

        Furnish such additional material information, if any, as may be necessary to make
        the required statements, in light of the circumstances under which they are made,
        not materially misleading.

                                                 11
 Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 12 of 15 PageID #: 12




       47.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

       48.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       49.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       50.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       51.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       52.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the



                                                12
 Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 13 of 15 PageID #: 13




Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       53.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the recommendation of the Individual Defendants to tender their shares pursuant to the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Solicitation Statement.

       55.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Solicitation Statement purports to describe the various issues and




                                                 13
 Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 14 of 15 PageID #: 14




information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       57.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.




                                                 14
 Case 1:21-cv-05064-BMC Document 1 Filed 09/10/21 Page 15 of 15 PageID #: 15




                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: September 10, 2021                          Respectfully submitted,

                                                   HALPER SADEH LLP

                                                   By: /s/ Daniel Sadeh
                                                   Daniel Sadeh, Esq.
                                                   Zachary Halper, Esq. (to be admitted pro hac
                                                   vice)
                                                   667 Madison Avenue, 5th Floor
                                                   New York, NY 10065
                                                   Telephone: (212) 763-0060
                                                   Facsimile: (646) 776-2600
                                                   Email: sadeh@halpersadeh.com
                                                           zhalper@halpersadeh.com

                                                   Counsel for Plaintiff




                                              15
